261 F.2d 238
GULFTEX DRUG CO., Inc., Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 17097.
United States Court of Appeals Fifth Circuit.
December 10, 1958.

Petition for Review of Decision of the Tax Court of the United States (District of Texas).
Leonard L. Scott, W. S. Miller, Jr., E. Chas. Eichenbaum, Little Rock, Ark., for petitioner.
John J. Pajak, Harry Baum, Dept. of Justice, Washington, D. C., John M. Morawski, Sp. Atty., I.R.S., Washington, D. C., Arch M. Cantrall, Chief Counsel, I.R.S., Washington, D. C., Lee A. Jackson, Atty. Dept. of Justice, Washington, D. C., Charles K. Rice, Asst. Atty. Gen., for respondent.
Before TUTTLE, JONES and WISDOM, Circuit Judges.
PER CURIAM.


1
The facts of this case, the problem presented, and the solution of the problem are set forth in the opinion of the Tax Court, 29 T.C. 118. Finding ourselves in accord with the conclusion reached by the Tax Court, its decision is


2
Affirmed.